PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BENETTI et al.
Application No. 15/840,407
Filed: 13 Dec 2017
For: THIN FILM COATING AND METHOD OF FABRICATION THEREOF

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed February 25, 2021, to revive the above-identified application.    
                  
The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.
	
The application became abandoned for failure to reply in a timely manner to the final office action, mailed 7 April 2020, which set a shortened statutory period for reply of three (3) months.  Accordingly, the application became abandoned on 8 July 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).

The petition lacks item (1) above. The after final response and amendments filed February 25, 2021, is not accepted because the amendments do not place the application in condition for allowance as indicated on the attached courtesy copy of the advisory action.

 A reply under 37 CFR 1.113 to a final action must include a request for continued examination (RCE) under 37 CFR 1.114 or cancellation of, or appeal from the rejection of, each claim so rejected. Accordingly, in a nonprovisional application abandoned for failure to reply to a final action, the reply required for consideration of a petition to revive must be: (A) a Notice of Appeal and appeal fee; (B) an amendment under 37 CFR 1.116 that cancels all the rejected claims or otherwise prima facie places the application in condition for allowance; (C) the filing of an RCE (accompanied by a submission that meets the reply requirements of 37 CFR 1.111  and the requisite fee) under 37 CFR 1.114  for utility or plant applications filed on or after June 8, 1995; or (D) the filing of a continuing application under 37 CFR 1.53(b).

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By facsimile:		 (571) 273-8300
			Attn:  Office of Petitions

By EFS-Web


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

Enclosure: Courtesy copy of the advisory action